Rule 230.2. Termination of Inactive Cases

      (a)      At least once a year, [T]the court [may] shall initiate proceedings to

terminate [a] cases in which there has been no activity of record for two years or more

[by serving a notice of proposed dismissal of court case], and shall report such

information to the Court Administrator of Pennsylvania on a form supplied by the

Administrative Office of Pennsylvania Courts or in such format as requested from

time to time by the Administrative Office of Pennsylvania Courts.

               Note: This rule provides an administrative method for the
               termination of inactive cases.
      (b)(1) For each case identified pursuant to subdivision (a), [T]the court shall

serve [the] a notice of proposed termination on counsel of record, and on the parties

if not represented, [sixty] thirty days prior to the date of the proposed termination. The

notice shall contain the date of the proposed termination and the procedure to avoid

termination.

      (2)      The notice shall be served electronically pursuant to Rule 205.4(g)(1),

or [by mail] pursuant to Rule 440 on counsel of record and on the parties, if not

represented, at the last address of record. [If the mailed notice is returned, the

notice shall be served by advertising it in the legal publication, if any, designated

by the court for the publication of legal notices or in one newspaper of general

circulation within the county.]

               Note: If the notice mailed to an attorney is returned by the postal
               service, the prothonotary should check [a legal directory or
               contact the Administrative Office of Pennsylvania Courts] the
               website of the Disciplinary Board of the Supreme Court of
               Pennsylvania, www.padisciplinaryboard.org, for a current
               address. [Otherwise, publication in the legal newspaper or a
               newspaper of general circulation within the county is required
               under this rule if the mailed notice is returned.]
                      See subdivision [(e)] (f) for the form of notice.
       (c)    If no statement of intention to proceed has been filed on or before the

date of the proposed termination, the prothonotary shall enter an order as of course

terminating the matter [with prejudice] for failure to prosecute.

              Note: The prothonotary may not enter an order terminating the
              action until more than [sixty] thirty days after service of the notice
              of proposed termination.

                    A court officer may certify to the prothonotary those matters
              which have been inactive and in which no statement of intention to
              proceed has been filed.
       (d)(1) If an action has been terminated pursuant to this rule, an aggrieved party

may petition the court to reinstate the action.

       (2)    If the petition is filed within [thirty] sixty days after the entry of the order

of termination on the docket, the court shall grant the petition and reinstate the action.

              Note: The provision under subdivision (d)(2) for filing a petition
              within [thirty] sixty days is not intended to set a standard for
              timeliness in proceedings outside this rule.
       (3)    If the petition is filed more than [thirty] sixty days after the entry of the

order of termination on the docket, the court shall grant the petition and reinstate the

action upon a showing that

              (i)     the petition was timely filed following the entry of the order for

       termination and

              (ii)    there is a reasonable explanation or a legitimate excuse for the

       failure to file both

                      (A)     the statement of intention to proceed prior to the entry of the

              order of termination on the docket and,

                      (B)     the petition to reinstate the action within [thirty] sixty days

              after the entry of the order of termination on the docket.

                                              2
              Note: The provision under subdivision (d)(2) for filing a petition
              within [thirty] sixty days of the entry of the order of termination on
              the docket is not a standard of timeliness. Rather, the filing of the
              petition during that time period eliminates the need to make the
              showing otherwise required by subdivision (d)(3).
      (e)     Any case which is reinstated pursuant to subdivision (d) shall be

subject to termination with prejudice upon a subsequent termination pursuant to

subdivision (a). No subsequent reinstatements shall be granted.

      [(e)] (f)     The notice required by subdivision (b) shall be in the following form:

                                        (Caption)

              NOTICE OF PROPOSED TERMINATION OF COURT CASE

The court intends to terminate this case without further notice because the docket
shows no activity in the case for at least two years.

You may stop the court from terminating the case by filing a [S]statement of [I]intention
to [P]proceed. The [S]statement of [I]intention to [P]proceed should be filed with the
Prothonotary of the Court at _______________________________________________
                                                     Address
on or before __________.
               Date

IF YOU FAIL TO FILE THE REQUIRED STATEMENT OF INTENTION TO PROCEED,
THE CASE WILL BE TERMINATED BY THE PROTHONOTARY WITHOUT FURTHER
NOTICE.

                                                 BY THE COURT[;]:
__________________                               _____________________________________
Date of this Notice                              Officer




                                            3
       [(f)] (g)     The [S]statement of [I]intention to [P]proceed shall be in the
following form:

                                      (Caption)

                          Statement of Intention to Proceed

To the Court:

__________ intends to proceed with the above captioned matter.

Date: __________                                _____________________________________
                                                Attorney for ___________________________


       (h)      Upon receipt of a statement of intention to proceed, the court may

schedule a status conference and establish appropriate timelines to ensure a

timely and efficient disposition of the case.




                                          4